The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], second line therein, it is noted that the term “which” should be rewritten as --dielectric-- for an appropriate characterization. Page 1, in paragraph [0006], last line therein; page 3, in paragraph [0016], 7th line therein; page 7, in paragraph [0046], second line therein; page 9, in paragraph [0064], second line therein; page 13, in paragraph [0079], 10th line therein; page 14, in paragraph [0084], first line therein: note that the pronoun “it” should be rewritten to indicate the intended feature, respectively at these instances for clarity and completeness of description. Page 2, in paragraph [0008], 5th line therein, note that the recitation of “its components” should be rewritten as --the components in the satellite-- for an appropriate characterization; 7th & 8th lines therein, note that it is unclear whether the recitation of “components can also heat up as a result of a power loss” would be an accurate characterization, especially since it is unclear how heating results from power loss and thus appropriate clarification is needed. Page 2, in paragraph [0009], 10th line therein, it is noted that --thermally induced linear expansion-- should be inserted after “This” for clarity and completeness of description. Page 3, in paragraph [0011], 4th line therein, note that --trade-- should be inserted prior to “name” for an appropriate characterization. Page 3, in paragraph [0017], 4th line therein, note that the recitation of “these changes” is vague in meaning, especially since it is unclear what “changes” are intended by such a recitation and thus appropriate clarification is needed. Page 4, in paragraph [0020], it is noted that --a cross section of-- should be inserted after each instance of “than” for an appropriate characterization. Page 4, in paragraph [0021], 4th & 5th lines therein, note that the recitation of “the last-mentioned range” needs to be rewritten to specify the range that is intended for clarity and completeness of description. Page 4, in paragraph [0024], first, 5th lines therein, note that the recitation of “term roughness is” (i.e. first line therein) should be rewritten as --term “roughness” is-- and note that the recitation of “so-call surface span is” (i.e. 5th line therein) should be rewritten as -- so-call “surface span” is-- for an appropriate characterization; 4th line therein, note that the recitation of “surface concerned” is vague in meaning and thus appropriate clarification is needed. Page 5, in paragraph [0025], second line therein, note that the recitation of “including these values” is vague in meaning as to what “values” are intended and thus appropriate clarification is needed. Page 5, in paragraph [0030], first line therein, note that the pronoun “it” should be rewritten as --the separating element-- to indicate the intended feature for clarity and completeness of description. Page 6, in paragraph [0033], third line therein, note that the recitation of “these two elements” is vague in meaning as to which “two elements” are intended and thus appropriate clarification is needed. Page 6, in paragraph [0036], first line therein and in paragraph [0038], 7th, 8th lines therein, note that the recitations of “let into” (i.e. in paragraph [0036]), of “be led through” (i.e. in paragraph [0038], 7th line therein) and of “injected until” (i.e. in paragraph [0038], 8th line therein) should be respectively rewritten at these instances for idiomatic clarity. Page 6, in paragraph [0037], first line therein, it is noted that --of the chambers-- should be inserted after “filling” for an appropriate characterization. Page 6, in paragraph [0038], third line therein, note that the term “volume” (i.e. singular) should be rewritten as --volumes-- (i.e. plural) for an appropriate characterization. Page 7, in paragraph [0040], second line therein, it is noted that the term “then” should be deleted as being unnecessary. Page 7, in paragraph [0042], last line therein, note that the second occurrence of the pronoun “this” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 8, in paragraph [0047], 8th line therein, note that the recitation of “in a great temperature range-- should be rewritten for a more appropriate characterization. Page 8, in paragraph [0048], second line therein, note that the recitation of “is left in it” should be rewritten as --is left therein-- for idiomatic clarity. Page 8, in paragraph [0049], second & third lines therein, note that the recitation of “to its thermal expansion; when it is cooled, it retracts again” should be rewritten as --to the thermal expansion thereof; when the container is cooled, the container retracts again-- for a more appropriate characterization. Page 8, in paragraph [0051], first line therein, note that the acronym “IMUX” should be strictly defined (i.e. in words) for clarity and completeness of description. Page 9, in the heading immediately preceding paragraph [0062], note that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 9, in paragraph [0062], third line therein, note that --and described in the detail description-- should be inserted after “figures” for an appropriate characterization.  Page 9, in paragraph [0064], first & second line therein, note that the recitation of “has in it a resonator space 6” should be rewritten as --has a resonator space 6 therein-- for a more appropriate characterization; 4th line therein, note that --, note-- should be inserted after “construction” for idiomatic clarity; 5th line therein, note that the recitation of “for this purpose” is vague in meaning, especially since it is unclear what “purpose” is intended and thus appropriate clarification is needed. Pages 10, 11, in paragraph [0067], second, 14th lines therein, note that “its” should be rewritten as --the-- for idiomatic clarity. Page 11, in paragraph [0067], 8th line therein and in paragraph [0068], 5th & 6th lines therein, note that the recitation of “circular-cylindrically” should be rewritten for a more appropriate characterization. Page 11, in paragraph [0069], 5th line therein, it is noted that “here” should be rewritten as --herein-- for an appropriate characterization. Page 12, in paragraph [0072], second, 4th lines therein and in paragraph [0073], second line therein, note that “the” should be rewritten as --a-- at the following instances: prior to “(first/second) end face” (i.e. in paragraph [0072], second line therein); prior to “(first/second) chamber” (i.e. in paragraph [0072], 4th line therein); prior to “connecting channel” (i.e. in paragraph [0073]) for appropriate characterizations. Page 12, in paragraph [0073], first line therein, note that --(Fig. 1)-- should be inserted after “26” for consistency with the labeling in that drawing. Page 12, in paragraph [0076], third line therein, note that the recitation of “as it takes for” is vague in meaning and thus appropriate clarification is needed. Page 13, in paragraph [0079], third line therein, note that the recitation of “this chamber” is vague in meaning as to which one of the two chambers is intended by such a recitation; 4th line therein, note that the term “This” is vague in meaning as to what feature is intended by this reference and thus appropriate clarification is needed. Page 13, in paragraph [0080], 5th line therein, note that the recitation of “never reaches one of the two chambers 50, 60” is vague in meaning and thus appropriate clarification is needed. Page 14, in paragraph [0085], second line therein, note that --100-- should be inserted after “membrane” for consistency with the labeling in Fig. 5; 7th & 9th lines therein, note that the recitation of “can be make up for it” should be rewritten for a more appropriate characterization. Page 15, in paragraph [0088], third, 9th lines therein, note that the respective recitations of “has been pushed into” (i.e. third line therein) and “it is ensured” (i.e. 9th line therein), at these instances should be rewritten for a more appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawings need to be correspondingly described in the specification for clarity and completeness of description: Fig. 1 (36, 38, 40, 42); Fig. 3 (72, 76); Figs. 4, 5, “8”; Fig. 5, “105”.  Appropriate correction is required.
The drawings are objected to because in each one of Figs. 4 & 5, the respective lead line for label “70” needs to extend into the connecting channel for a proper designation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 5 & 6, note that it is unclear whether the recitation of “a surface level” being “located in the connecting channel” would be an accurate characterization of this aspect of the invention, especially since the “liquid crystal” has been previously recited as being in the “first chamber” and thus appropriate clarification is needed; lines 8 & 9, note that it is unclear whether the recitation of the “surface level … moves in the direction of the second chamber” would be an accurate characterization of this aspect of the invention, especially since it appears that it is the “liquid crystal” fluid that is the feature that is movable and thus appropriate clarification is needed.
In claim 6, lines 4 & 5, note that it is unclear whether the recitation of “the membrane” being “arranged on the surface level” would be an accurate characterization of this aspect of the invention (i.e. how can a physical feature such as a “membrane” be “arranged on” an non-physical feature such as the “surface level?), and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 3, line 2, it is noted that --a cross section of-- should be inserted after each instance of “than” for an appropriate characterization.
In claim 10, line 3, note that the recitation of “a dielectric element” should be rewritten as --the dielectric element-- to avoid potential antecedent issues.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kaesser patents (i.e. ‘734 & ‘570) each disclose a resonator/filter including a cavity having a container with a liquid crystal disposed within the cavity, but do not discloses the details of the container (i.e. first and second chambers connected by a channel), such as recited by the claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee